  Case 21-04311       Doc 14   Filed 04/22/21 Entered 04/22/21 16:43:23             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.: 21-04311
Rajnikant G Macwan and Sushila R              )              (Jointly Administered)
Macwan                                        )              Chapter: 13
                                              )
                                                             Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

                            ORDER EXTENDING AUTOMATIC STAY

       This matter coming to be heard on the motion of the Debtor to extend the automatic stay; after
due notice having been given and the opportunity for a hearing thereon, the Court being fully advised of
the matter herein and pursuant to 11 USC §362(c)(3)(B),

  IT IS HEREBY ORDERED THAT:

  The automatic stay is extended as to all creditors.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: April 22, 2021                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
